Citation Nr: 9908143	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-07 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to August 19, 1997, 
for an award of a 10 percent disability evaluation for a scar 
on the left anterior chest as a residual of a cyst excision.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted an increased evaluation to 
10 percent for the veteran's scar on the left anterior chest 
as a residual of a cyst excision, effective from August 19, 
1997.  The veteran appealed that decision with respect to 
effective date assigned. 


FINDINGS OF FACT

1.  On January 18, 1995, the veteran filed a claim for 
service connection for a scar on the left anterior chest as a 
residual of a cyst excision, which was granted by a rating 
decision of August 1995, and a noncompensable (zero percent) 
evaluation was assigned. 

2.  The veteran was furnished a notice of the August 1995 
rating decision and of his appellate rights but did not 
appeal the decision; hence, that decision became final. 

3.  A new claim for a compensable evaluation for the 
veteran's scar on the left anterior chest as a residual of a 
cyst excision was received by the RO on August 19, 1997.

4.  No evidence was submitted within one year prior to August 
19, 1997, indicating that the veteran's scar on the left 
anterior chest as a residual of a cyst excision warranted a 
compensable evaluation. 


CONCLUSION OF LAW

The requirements for an effective date prior to August 19, 
1997, for a 10 percent evaluation for a scar on the left 
anterior chest as a residual of a cyst excision have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 1991); 
38 C.F.R. §§ 3.157, 3.400, 20.302 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an earlier effective date is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly developed; therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

The law provides, in part, that increased evaluations are 
effective as of the date of receipt of claim, or the date 
entitlement arose (i.e., when it is factually shown that the 
requirements for the increased rating are met), whichever is 
later.  An exception to this rule is that the effective date 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received by the VA within one year after 
that date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

Therefore, evidence in a claimant's file which demonstrates 
that an increase in disability was ascertainable up to one 
year prior to the claimant's submission of a claim for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues.  A "claim" is 
defined under 38 C.F.R. § 3.1(p) (1998) as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  Quarles v. Derwinski, 3 Vet. App. 129, 134-35 
(1992).

In the present case, on January 18, 1995, the veteran filed a 
claim for service connection for a scar on the left anterior 
chest as a residual of a cyst excision.  By a rating decision 
of August 1995, the RO granted service connection for that 
condition, and assigned a noncompensable evaluation.  At that 
time, the veteran was furnished a notice of the August 1995 
rating decision and of his appellate rights.  Since the 
veteran did not appeal that decision, it became final.  See 
38 U.S.C.A.      § 7105; 38 C.F.R. § 20.302.

On August 19, 1997, the veteran submitted a new claim 
requesting an increased evaluation for his scar on the left 
anterior chest as a residual of a cyst excision, but no 
additional evidence in support of that claim was submitted.  
The veteran was then afforded a VA rating examination in 
October 1997, which noted that the veteran's scar had become 
symptomatic.  As a result, in March 1998, the RO granted an 
increased evaluation to 10 percent for the veteran's scar.  
In reaching that decision, the RO assigned an effective date 
of August 19, 1997, the date in which the RO received the 
claim requesting an increased evaluation.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an effective date prior to August 19, 1997, for an award of a 
10 percent evaluation for his scar on the left anterior chest 
as a residual of a cyst excision.  A review of the record 
shows that the veteran did not submit any evidence 
demonstrating that his scar worsened to a compensable level 
within the one-year period preceding the August 19, 1997 
claim, nor has the veteran raised this argument.  Rather, the 
veteran maintains that the effective date for the increased 
evaluation should be the date he filed his initial claim for 
service connection for his scar, or prior to February 1995.  
However, this argument also fails.  As noted above, the 
veteran was properly notified of the August 1995 rating 
decision and of his appellate rights.  Nevertheless, the 
veteran failed to submit a notice of disagreement within the 
one-year period of the date of mailing that notification; 
hence, that decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  

Thus, the effective date for the increased evaluation to 10 
percent for a scar on the left anterior chest as a residual 
of a cyst excision may be no earlier than August 19, 1997, 
the date on which the RO received the veteran's claim 
requesting an increased evaluation.  Accordingly, the Board 
finds that an earlier effective date prior to August 19, 
1997, for an award of a 10 percent evaluation for a scar on 
the left anterior chest as a residual of a cyst excision must 
be denied. 




ORDER

An effective date prior to August 19, 1997, for an award of a 
10 percent evaluation for a scar on the left anterior chest 
as a residual of a cyst excision is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 4 -


